I concur in the opinion of Justice MORROW, desiring to add that in the second section of the National Amendment, the grant to Congress and the several States is not of power to enforce by appropriate concurrent legislation, but is of concurrent power to enforce by approprite legislation. In other words, that the powerto enforce, is that which is made concurrent in Congress and the several States, and so long as their respective legislation has for its object the enforcement of the purposes of the Amendment, it need not be identical. It is impossible to conceive concurrent power in two, if one must imitate, follow or yield to the other. Congress, under Federal legislation, must advance to the enforcement of the amendment. With equal dignity and authority must the several States, under State legislation, proceed to accomplish the same end.
                          ON REHEARING.                       February 23, 1921.